Citation Nr: 1434717	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1970 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO denied service connection for kidney disease due to service-connected hypertension and denied service connection for a right foot disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for kidney disease, to include as secondary to service-connected hypertension, and service connection for a right foot disability.

In this case, the Veteran claimed service connection for kidney disease specifically as secondary to his service-connected hypertension; however, service treatment records indicate the Veteran experienced kidney issues in active service.  The Veteran's representative raised the issue of direct service connection in the November 2011 statement in lieu of 646.  Therefore, direct service connection for kidney disease should also be considered.  While the Veteran was afforded VA genitourinary examinations in July and November 2009 regarding the Veteran's secondary service connection claim for kidney disease, an opinion regarding aggravation of the kidney disease by the service-connected hypertension was not provided.  The Veteran's most recent VA genitourinary examination was conducted in November 2009, more than 4 years ago.  Therefore, the Board finds another VA examination is necessary in making a determination in this case.  As such, the Veteran's claim for service connection for kidney disease must be remanded for a VA examination and nexus opinions.

The Veteran contends that he fractured his right foot in service and that it healed poorly and resulted in problems with his right knee and hip because of the way he walked.  Service treatment records also indicate the Veteran dropped a piece of plywood four feet onto his right foot in July 1975, and fractured the proximal phalanx great right toe with distal fragment displaced dorsally.  An August 1975 follow up X-ray revealed the right toe was healing, but the distal fragment remained displaced.  In April 1977, service treatment records note the Veteran had occasional symptoms due to the ununited fracture of the distal portion of the proximal phalanx of the great toe.  Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, to obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Veteran's claim for a right foot disability must be remanded for a VA examination to evaluate the severity and etiology of any current right foot disability.

Accordingly, the case is REMANDED for the following action:

1. Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain any pertinent, outstanding private treatment records since January 2009 regarding the kidney disease, and associate them with the record.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if private treatment records are unavailable.  Note in the claims file any negative responses.

2. Obtain any pertinent, outstanding VA treatment records since June 2006 regarding kidney disease and/or right foot/toe disability, and associate them with the record.

3. Thereafter, schedule the Veteran for a VA genitourinary examination to assist in determining the nature and etiology of the Veteran's kidney disease.  The VA examiner should provide opinions based on the available evidence of record:

a. Is it at least as likely as not that the Veteran's kidney disease incurred in or was caused by active service?

b. Is it at least as likely as not that the Veteran's kidney disease permanently worsened in severity beyond a normal progression by the service-connected hypertension?

The VA examiner should address the following evidence of record in his opinion:

i. March 2011 Veteran's lay statement that he had been told for 14 years that hypertension would damage his kidney,

ii. May 2009 letter from Dr. Gruca indicating a connection between the Veteran's blood pressure and kidney disease, and 

iii. September 1987 service treatment note that the Veteran had not received optimal treatment for his blood pressure and hypertension was poorly controlled.

4. Schedule the Veteran for VA foot examination to assist in determining if the Veteran's right foot/toe disability is etiologically related to service.  The VA examiner should provide an opinion as to whether, based on the available evidence of record:

a. Is it at least as likely as not that the Veteran's right foot/toe disability incurred in or was caused by active service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a rationale for his or her opinions with reference to the evidence of record.

5. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran with a supplemental statement of the case, and should give the Veteran and representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



